United States Court of Appeals
                                                               Fifth Circuit
                                                            F I L E D
                   UNITED STATES COURT OF APPEALS            March 3, 2004
                            FIFTH CIRCUIT
                                                        Charles R. Fulbruge III
                                                                Clerk
                             No. 03-10771
                           Summary Calendar


                       KEVIN BERNARD JOHNSON,

                                                Plaintiff-Appellee,

                                versus

     NFN NWANKO, Jailer, 1st Watch, Dallas County Sheriff’s
   Department; NFN SHIDERLY, Jailer, 1st Watch, Dallas County
                      Sheriff’s Department,

                                                Defendant-Appellant.


          Appeal from the United States District Court
                for the Norther District of Texas
                       (3:02-CV-01736-BF-R)


Before BARKSDALE, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     Defendants appeal the denial of summary judgment; they claimed

qualified immunity.    Denial of qualified immunity is immediately

appealable only when based on issues of law, rather than on genuine

issues of material fact.    See Palmer v. Johnson, 193 F.3d 346, 350

(5th Cir. 1999).      “[I]f the district court concludes that the

summary judgment record raises a genuine issue of material fact

with respect to whether the defense of qualified immunity is

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
applicable, then that decision is not immediately appealable....”

Id. at 351.

     The   denial   of   qualified   immunity   was   based   on   starkly

differing versions of the facts surrounding the altercation between

plaintiff and defendants, which were offered through competent

summary judgment evidence.    The denial was based on genuine issues

of material fact as to the threat perceived by defendants, the need

for the application of force, the relationship between the need and

amount of force used, and the extent of plaintiff’s injuries.

Accordingly, we lack jurisdiction over this interlocutory appeal.

See Palmer, 193 F.3d at 351.

                                                          DISMISSED




                                     2